United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.P., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 13-363
Issued: August 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 21, 2012 appellant, through her representative, filed a timely appeal of a
June 20, 2012 decision of the Office of Workers’ Compensation Programs (OWCP), denying her
application for reconsideration without merit review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the June 20, 2012 nonmerit decision. Since more than 180 days elapsed from the last merit
decision of April 30, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of the claim pursuant to 20 C.F.R. § 501.3(e).
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim pursuant to 5 U.S.C.
§ 8121(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 29, 2008 appellant, then a 47-year-old heavy mobile equipment operator,
sustained injury when her foot became caught on a pallet. She lunged forward while carrying a
10- to 15-pound cover plate. OWCP accepted the claim for lumbar, right shoulder, right upper
arm, acromioclavicular (AC) joint, right hip and thigh sprains.
In a report dated October 6, 2008, Dr. Donald Casey, an osteopath, provided results on
examination and diagnosed AC joint, hip and thigh sprains. He found that appellant could work
light duty with no lifting, pushing or pulling above 10 pounds. Dr. Casey provided results on
examination in a March 11, 2009 report and noted that she could work without restrictions. The
record indicates that appellant underwent a functional capacity evaluation on April 8, 2009. By
report dated March 31, 2010, Dr. Hugh Maddox, a Board-certified anesthesiologist, advised that
she continued to complain of pain in her lumbar spine, right hip, thigh and calf. He diagnosed
facet joint arthropathy of the lumbar spine and lumbar degenerative joint disease.
In a report dated July 11, 2011, Dr. David Weiss, an osteopath, reviewed the evidence of
record that included notes from Dr. Casey, the functional capacity evaluation and a March 23,
2011 disability questionnaire.2 He opined that under the American Medical Association, Guides
to the Evaluation of Permanent Impairment (sixth edition) appellant had three percent right arm
impairment (Table 15-5, the shoulder regional grid) and five percent right leg impairment (Table
16-4, hip regional grid).
In a report dated August 16, 2011, an OWCP medical adviser opined that the accepted
conditions had resolved. By report dated September 6, 2011, the medical adviser reviewed the
reports from Dr. Casey and Dr. Maddox in the record. The medical adviser found that the
impairment ratings provided by Dr. Weiss were not supported by clinical evidence.
By decision dated March 28, 2012, OWCP found that appellant was not entitled to a
schedule award. It stated that it had requested but not received a response from Dr. Weiss with
respect to permanent impairment.
On April 2, 2012 appellant submitted a March 26, 2012 report from Dr. Weiss, who
indicated that he had reviewed the August 16 and September 6, 2011 reports from the medical
adviser. Dr. Weiss discussed the results of the functional disability questionnaire appellant
completed on March 23, 2011. He also noted the functional capacity evaluation of April 8, 2009.
Dr. Weiss opined that it was clear from this evidence that appellant continued to have problems
with her right shoulder and hip, and reiterated that appellant had three percent right arm
impairment and five percent right leg permanent impairment.
On April 30, 2012 OWCP reissued the denial of a schedule award decision. It stated that
it did not receive a response from Dr. Weiss.
By letter dated May 13, 2012, appellant requested reconsideration and resubmitted the
March 26, 2012 report from Dr. Weiss.
2

It does not appear that Dr. Weiss examined appellant.

2

In a decision dated June 20, 2012, OWCP found the application for reconsideration was
insufficient to warrant merit review. It found the March 26, 2012 report was cumulative in
nature as Dr. Weiss did not discuss the accepted conditions.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”4 20
C.F.R. § 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(2) will be denied by OWCP without review of the
merits of the claim.5
ANALYSIS
Appellant, through her representative, submitted a May 13, 2012 application for
reconsideration. The application for reconsideration included a March 26, 2012 report from
Dr. Weiss. The issue is whether this report was new, relevant and pertinent evidence.
The Board notes that, although the March 26, 2012 report was initially submitted on
April 2, 2012, the record indicates that OWCP did not review the report in its April 30, 2012
decision. The April 30, 2012 decision was a reissuance of the March 28, 2012 decision and
specifically stated that no response from Dr. Weiss had been received. Therefore the Board finds
the March 26, 2012 report is to be considered new medical evidence.
The March 26, 2012 report of Dr. Weiss provided new and relevant information with
respect to his opinion as to a permanent impairment to the right arm and right leg. Dr. Weiss
discussed the results of the functional disability questionnaire and the functional capacity
evaluation, providing additional foundation for his opinion that appellant had three percent right
arm and five percent right leg impairment. To be entitled to a merit review, it is not necessary
that appellant establish his claim for a schedule award, but only to submit new and relevant
evidence on the schedule award issue.6 As appellant submitted relevant and pertinent evidence
not previously considered by OWCP, he is entitled to a merit review of this claim. The case will
be remanded for a merit decision.

3

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”)
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994). In the present case, the “merits” of the
claim would be the termination of compensation effective October 13, 2011.
6

See A.B., Docket No. 13-316 (issued June 20, 2013).

3

CONCLUSION
The Board finds that appellant is entitled to a merit review and the case is remanded to
OWCP for a merit decision with respect to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 20, 2012 is set aside and the case remanded to OWCP for
further action consistent with this decision of the Board.
Issued: August 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

